       Case Case
            6:20-cv-00237-ADA-JCM
                 6:20-cv-00237 Document
                                   Document
                                        1 Filed
                                             1 Filed
                                                03/27/20
                                                     03/27/20
                                                          Page Page
                                                               1 of 19
                                                                     1 of 19




                             UNITED STATES DISTRICT COURT
                               WESTERN TEXAS DISTRICT
                                    WACO DIVISION

 JOANNE GALLEGOS,                                  §
                                                   §
       Plaintiff,                                  §
                                                   §
 v.                                                §     Case No. 6:20-cv-00237
                                                   §
 WAL-MART STORES, INC.,                            §
                                                   §
       Defendant.                                  §



                                    ORIGINAL COMPLAINT

        COMES NOW Joanne Gallegos (“Plaintiff” or “Gallegos”), by and through her legal

counsel, and for her complaint against the Defendant Wal-Mart Stores, Inc., states as follows:

                                              PARTIES

        1.      Defendant Wal-Mart Stores, Inc., (“Wal-Mart” or “Defendant”) is a Delaware

corporation authorized to do and doing business in Texas, with retail stores throughout the state.

Its corporate headquarters is located in Bentonville, Arkansas. Wal-Mart Stores, Inc. operates

retail stores doing business as Wal-Mart Discount Stores, Wal-Mart Supercenters, Wal-Mart

Neighborhood Markets and Sam’s Clubs Stores (collectively “Wal-Mart”) in Texas. Wal-Mart

was/is also the employer of Plaintiff at all times relevant during the period giving rise to the subject

liability set forth hereinbelow.

       2.      Plaintiff Gallegos is a resident of Waco, Texas and at all times relevant herein was

employed by Defendant Wal-Mart Stores, Inc. for approximately fourteen (14) years from 1994-

2008. Plaintiff Gallegos was employed at Wal-Mart Store #0939 located in Waco, Texas

throughout her employment with Defendant.
       Case Case
            6:20-cv-00237-ADA-JCM
                 6:20-cv-00237 Document
                                   Document
                                        1 Filed
                                             1 Filed
                                                03/27/20
                                                     03/27/20
                                                          Page Page
                                                               2 of 19
                                                                     2 of 19




                                 JURISDICTION AND VENUE

        3.      Plaintiff’s claims arise under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e, et seq. This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 2000e-5(f)

and 28 U.S.C. §§ 1331, 1343(a)(4).

        4.      Venue is proper in this District pursuant to 42 U.S.C. § 2000e-5(f) and 28 U.S.C. §

1391(b) & (c). Plaintiff’s claims arose primarily in Texas and give rise to the claims herein-

alleged.

                                    NATURE OF THE CASE

        5.      Plaintiff is a former employee of Defendant Wal-Mart Stores, Inc. Plaintiff alleges

that Wal-Mart illegally discriminated against her on the basis of her gender by paying her less than

similarly-qualified or less-qualified male employees.

        6.      Plaintiff alleges that Wal-Mart discriminated against her based on her gender and

that Wal-Mart’s compensation policies and practices have had a disparate impact not justified by

business necessity upon all of its female employees, including Plaintiff.

        7.      Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§2000e, et seq., against Wal-Mart for its discriminatory practices against her based on her gender,

as set forth herein.




                                                  2
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              3 of 19
                                                                    3 of 19




        BACKGROUND – CASE HISTORY AND EXHAUSTION OF REMEDIES

       8.      This action springs from Dukes v. Wal-Mart, 564 U.S. 338 (2011), the national

class action filed more than ten years ago. In Dukes, the United States District Court for the

Northern District of California certified a national class of female Wal-Mart (and Sam’s Club, a

division of Wal-Mart) employees challenging Wal-Mart’s retail store pay and management

promotion policies as being discriminatory against women. On June 20, 2011, the United States

Supreme Court reversed that class certification order.

       9.      Plaintiff was a member of the national class certified in Dukes. While that

certification order was working its way through the appellate process, time periods for filing EEOC

charges and subsequent litigation for all former class members were tolled.

       10.     Following the Supreme Court’s decision in Dukes, the United States District Court

for the Northern District of California subsequently held that claims of class members would be

tolled during the pendency of the national class action until the following dates: (1) former class

members who had received a Notice of Right to Sue from the EEOC based on a claim encompassed

by the former class definition would have until October 28, 2011, to file suit; (2) all other former

class members in non-deferral states would have until January 27, 2012, to file a charge of

discrimination with the EEOC based on conduct encompassed by the former class definition; and

(3) all other former class members in deferral states would have until May 25, 2012, to file a

charge of discrimination with the EEOC based on conduct encompassed by the former class

definition. (See Judge Breyer’s Order of August 19, 2011).

       11.     Plaintiff timely filed a charge of discrimination with the EEOC pursuant to the

deadline set by the United States District Court for the Northern District of California’s August

19, 2011, Order.




                                                 3
       Case Case
            6:20-cv-00237-ADA-JCM
                 6:20-cv-00237 Document
                                   Document
                                        1 Filed
                                             1 Filed
                                                03/27/20
                                                     03/27/20
                                                          Page Page
                                                               4 of 19
                                                                     4 of 19




       12.     Plaintiff received a Notice of Right-to-Sue from the EEOC and this Complaint is

being timely filed within 90 days of the receipt of such notice.

       13.     Plaintiff has therefore exhausted her administrative remedies and complied with the

statutory prerequisites of Title VII by timely filing EEOC Charges of Discrimination.

       14.     The relevant time period in this action for Plaintiff’s claims is based on the

limitations period from Dukes. The limitations period starts on December 26, 1998, which is 300

days before the earliest charge filed with the EEOC by a former member of the Dukes class, and

runs through the date of trial.

                                FACTUAL ALLEGATIONS
                            Organizational Structure and Hierarchy

       15.     In the time period relevant to this lawsuit, Wal-Mart’s retail operations were

divided geographically into six Wal-Mart divisions, each consisting of approximately six regions.

Regions 9, 44, and 20 and Sam’s Club 2 are largely based in Texas.

       16.     Each store in Regions 9, 44, and 20 and Sam’s Club 2 had the same job categories,

job descriptions and management hierarchy. At the bottom of the ladder, the primary entry-level

hourly positions were Cashier, Sales Associate and Stocker.

       17.     The first step above an entry-level job was an hourly supervisor position, including

Department Manager and Support Manager. The next step up was Management Trainee (“MIT”),

a four-to-five-month program that prepared employees to be Assistant Managers, a salaried

position. Each store had several Assistant Managers. The next level was Co-Manager, a position

used only in larger stores, and the top level was Store Manager.

       18.     From 1998-2004, Store Managers set pay for hourly employees following Wal-

Mart’s guidelines governing compensation.        Each Store Manager reported to their District

Manager, and in order to maintain a consistent administration of the pay guidelines, certain hourly



                                                 4
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              5 of 19
                                                                    5 of 19




pay decisions were reviewed by the District Manager for approval. Specifically, exceptions to the

pay guidelines, as well as some actions within the Guidelines (such as setting starting pay more

than 6% above the minimum rate, see infra at [SEE SECTION BELOW RE: HOURLY PAY])

were reviewed by the District Manager, who had to decide whether or not to approve the Store

Manager’s pay decision. Thus, the Store Managers received regular feedback from the District

Managers about their decision-making.

       19.    District Managers reported to the Regional Vice President (“RVP”). In addition to

the formal feedback from District Managers to Store Managers through the hourly pay exception

process, both the RVP and District Managers spent a large amount of time touring stores and

talking with the Store Managers in those stores. Similarly, the RVP held regular in-person

meetings and conference calls with all of the District Managers. These regular meetings touched

on many aspects of store operations, including “people issues.” Thus, there was a constant stream

of communications with district and regional management that provided feedback to Store

Managers about their hourly compensation decisions and guidance about how Wal-Mart regional

management expected them to carry out their pay and promotion responsibilities.

       20.    The RVP also had overall responsibility for pay increases for Assistant Managers

and had influence over promotions into MIT positions.

       21.    Regions 9, 20, and 44 and Sam’s Club 2 also each had a Regional Personnel

Manager (“RPM”), who was responsible for promotion into the MIT program and starting pay for

MIT and Assistant Managers.




                                               5
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              6 of 19
                                                                    6 of 19




                                  PAY DISCRIMINATION

       22.     Common Compensation Policies ― Wal-Mart had set compensation of store-based

employees using a common set of guidelines, which Wal-Mart’s managers had applied

consistently throughout the store where Plaintiff worked. The pay guidelines established basic

standards for setting pay rates at hire and subsequent pay adjustments for hourly and salaried

employees.

Hourly Pay

       23.     1998-2004 Hourly Pay Structure ― From 1998 through June 2004, Wal-Mart

assigned jobs to five classes, the top two of which were only used for a few specialty jobs. Jobs

were assigned to the same class regardless of department. Each successive job class had a higher

minimum starting pay rate.

       24.     The minimum pay levels at hire (“start rates”) for each job category were

established for the store where Plaintiff had worked with the approval of the applicable District

Managers and RVP. Thereafter, an employee’s pay level could be adjusted: (1) after an initial

probationary period; (2) if the employee was promoted to a higher job class or into management;

(3) on an annual basis, if the employee satisfied minimum performance standards; or (4) if the

employee had been awarded a special “merit” raise.

       25.     The Store Manager had the initial responsibility to set pay rates for individual

hourly employees within the pay guidelines, subject to constraints set by the District Manager and

RVP. Where a Store Manager set a pay rate above or below the pay guidelines, the rate was called

an “exception.”

       26.     The pay rate for a new employee could be set up to a maximum of $2 per hour

above the start rate, but if the new employee’s rate was more than 6% above the established start




                                                6
       Case Case
            6:20-cv-00237-ADA-JCM
                 6:20-cv-00237 Document
                                   Document
                                        1 Filed
                                             1 Filed
                                                03/27/20
                                                     03/27/20
                                                          Page Page
                                                               7 of 19
                                                                     7 of 19




rate for that pay class, a computer program in the payroll system would prohibit payment at this

rate unless and until the Store Manager manually entered the pay rate for that employee.

       27.       All hourly pay exceptions were automatically reported to the District Manager, who

could approve or disapprove such exceptions. The RPM was also informed of all hourly pay

exceptions and was required to ensure that hourly compensation was consistent among employees

in the Region.

       28.       In the store where Plaintiff worked, District Managers, the RPM, and the RVP

regularly received reports of all employees whose hourly pay in a job category is/was more than

10% below or 5% above the average pay in that category. District Managers performed quarterly

audits of each store’s compliance with company policies and Region-specific policies, including

compensation policies, which were then reported to the RPM and RVP.

       29.       District Managers and the RVP had ultimate authority over whether, and by how

much, to adjust the pay of hourly employees, including those employees listed on exception

reports.

       30.       In the store where Plaintiff has worked, managers were not required to use job-

related criteria, such as job performance or experience, in setting, adjusting or approving

compensation for individual employees. Managers did not document the reason(s) for setting,

adjusting or approving the compensation of individual employees. The RVP and District Managers

did not hold the Store Managers in the store where Plaintiff worked accountable for the factors the

Store Managers used in making pay decisions or in ensuring that those factors comported with the

law and did not discriminate against women, nor did they require any documentation of the reasons

for the compensation paid to individual employees. Nor did Wal-Mart managers specify the

weight to be accorded any particular requirement in setting or adjusting compensation.




                                                 7
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              8 of 19
                                                                    8 of 19




       31.     Patterns in Compensation ― Women who held hourly positions in the store where

Plaintiff worked have been regularly paid less than similarly-situated men; although, on average,

those women have more seniority and higher performance ratings than their male counterparts.

This gender pay difference adverse to women exists even when nondiscriminatory objective

factors, such as seniority, performance, store location and other factors are taken into account.

       32.     Adverse Impact of Hourly Compensation Policies ― Wal-Mart’s compensation

policies, including its policy of using a set of prescribed factors to set starting pay for hourly

associates at a pay rate above the minimum rate, as well as its policy of setting pay adjustments

based on the associate’s prior pay, have had an adverse impact upon its female employees in the

store where Plaintiff worked, including specifically upon Plaintiff.

       33.     The RPM, RVP and District Managers have received, and continue to receive,

regular reports about compensation for hourly and salaried employees within the store where

Plaintiff worked, showing that female employees are paid less than men on average. These

managers therefore had knowledge of the compensation discrimination present in the stores over

which they had authority.

       34.     Because reasons for compensation decisions are not always documented, elements

of Wal-Mart’s compensation decision-making are not capable of separation for analysis.

       35.     Post-2004 Pay Restructuring — In 2004, Wal-Mart introduced a new pay structure,

in which many jobs which had previously been in one pay class were assigned to separate classes

depending on department. Pay rates differed depending on the pay class in which an hourly

employee worked, and therefore the department in which that hourly employee worked.

       36.     The proportion of women in Wal-Mart’s departments varied greatly. Many jobs in

departments in which women were over-represented were assigned to lower job classes, while




                                                 8
       Case Case
            6:20-cv-00237-ADA-JCM
                 6:20-cv-00237 Document
                                   Document
                                        1 Filed
                                             1 Filed
                                                03/27/20
                                                     03/27/20
                                                          Page Page
                                                               9 of 19
                                                                     9 of 19




those same job titles in departments over-represented by men were assigned to higher job classes.

Wal-Mart’s 2004 pay restructuring had an adverse impact on its female employees, including

Plaintiff.

        37.    In 2005, Wal-Mart started giving newly hired employees “credits” for prior work

experience.   Because each credit was worth more to employees in higher job classes, the

application of this credit policy exacerbated the pay disparities and had an adverse impact on

female employees, including Plaintiff.

        38.    Then, in 2006, Wal-Mart added a cap on the pay permitted for each job class, further

negatively impacting the pay of women relegated to the lower job classes, which had lower pay

caps. This also had an adverse impact on female employees, including Plaintiff.

        Management Pay

        39.    As with hourly compensation, Wal-Mart issued written guidelines governing

management compensation. These written guidelines applied consistently throughout Regions 9,

20, and 44 and Sam’s Club 2 and did not vary by district or store.

        40.    In most circumstances, these guidelines prescribed a formula for setting starting

pay rates which, because it was largely based on prior pay rates, perpetuated disparities in pay

adverse to women. However, exceptions could be sought, and external hires were not subject to

the same formula, and in these instances a single decision maker—the RPM—decided pay.

        41.    Management Trainee Pay — Starting in 2002, the MIT pay rate for employees

promoted internally was set based upon their pay as hourly employees. Thus, for those promoted

from hourly positions, where women on average had lower hourly pay rates, their pay rates in the

MIT program were lower than similarly-situated men, perpetuating the prior pay disparities.




                                                9
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              10 of 10
                                                                    19 of 19




       42.     While the pay rates for MIT participants who had been hourly Wal-Mart employees

was largely governed by formula, the RPM generally was responsible for setting starting pay rates

for external hires for whom no formula controlled.    Higher pay offered to external candidates as

compared to internally-promoted MITs provided another opportunity to pay men more than

women in the MIT program.

       43.     In addition, any discretion permitted in approving exceptions to managerial pay

rates, both for internal and external candidates, was exercised by the RPM.

       44.     Because the MIT program was for just a few months, there were no pay changes

during the MIT program itself, but only upon successful completion and promotion to Assistant

Manager.

       45.     Assistant Manager Pay — When trainees successfully completed the MIT program

and became Assistant Managers, their pay was set by formula, initially $2,000 above MIT pay,

which itself was directly tied to the hourly pay rate for internal promotes, as described above.

       46.     The pay for Assistant Managers who were external hires into the MIT program was

also linked to their rate of pay while in the MIT program, but as described above, their MIT pay

provided for higher compensation than for internal candidates. Any exceptions to these formulaic

rules required approval of the RPM.

       47.     This formulaic use of prior pay rates to set starting Assistant Manager pay meant

prior pay disparities adverse to women would be perpetuated. And the use of exceptions, all ruled

on by a single individual RPM, provided the opportunity to create additional disparities adverse to

women.

       48.     Assistant Managers also received performance evaluations and associated

performance pay increases each year, all on the same date. These were prepared by the Store




                                                10
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              11 of 11
                                                                    19 of 19




Manager and District Manager, which were then reviewed and approved by the RVP. These

performance increases were computed as a percentage of the base pay rate, perpetuating prior

disparities in pay. Performance ratings, all approved by the RVP, could incorporate bias and

unfairly rate female Assistant Managers lower than their peers.

       49.     In addition to performance increases, Assistant Managers could receive merit

increases from 2002 to 2006, which had to be approved by the District Manager and RPM. These

merit increases were computed as a percentage of the base pay rate, perpetuating prior disparities

in pay. And they provided an opportunity for these decision makers to exercise bias in choosing

whom to favor with these discretionary pay increases.

       50.     Co-Manager Pay —Co-Manager compensation was comprised of a base salary and

profit sharing tied to the profitability of the Co-Manager’s store. The RVP determined base salary

and assigned the stores at which Co-Managers worked, the profitability of which affects the profit-

sharing component of the compensation they receive. Because some stores are more profitable

than others (i.e., better location, fewer nearby competitors), store assignment is a critical

component in determining Store Manager Salary. Women were often assigned to stores that

generate lower profits and, as a result, were paid less than their male counterparts.

       51.     Store Manager Pay — A major part of a Store Manager’s compensation is tied to

store profitability. Performance evaluations are not a factor, nor is a Store Manager’s ability to

execute policies fairly. The RVP determined and assigned the stores at which Store Managers

worked. Because some stores are more profitable than others (i.e., better location, fewer nearby

competitors), store assignment is a critical component in determining Store Manager Salary.

Women were often assigned to stores that generate lower profits, and, as a result, were paid less

than their male counterparts.




                                                 11
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              12 of 12
                                                                    19 of 19




      WAL-MART MANAGERS RELY ON DISCRIMINATORY STEREOTYPES

       52.     In the absence of job-related compensation criteria, Wal-Mart’s managers in the

store where Plaintiff worked, and those supervising the store where Plaintiff worked, relied on

discriminatory stereotypes and biased views about women in making pay and promotion decisions.

       53.     A 1998 survey of Wal-Mart managers revealed that there was a “good ol’ boy

philosophy” at Wal-Mart, that many managers were “closed-minded” about diversity in the

workplace and that some District Managers “don’t seem personally comfortable with women in

leadership roles.”

       54.     The findings of the 1998 survey echoed an earlier 1992 report by a group of female

Wal-Mart management employees, who identified a number of concerns for women employees,

including the following: “Stereotypes limit the opportunities offered to women,” “[c]areer

decisions are made for associates based on gender,” “[a]ggressive women intimidate men,” “men

are interviewed as the replacements, women are viewed as support,” and “[m]en’s informal

network overlooks women.”

       55.     All Wal-Mart Store Managers have been required to attend training programs at the

company’s Walton Institute. These managers were advised at the Institute that the reason there

are few senior female managers at Wal-Mart is because men were “more aggressive in achieving

those levels of responsibility” than women. Managers were cautioned that efforts to promote

women could lead to the selection of less-qualified women over more-qualified men.

       56.     On or about January 24, 2004, at a meeting of all Wal-Mart District Managers

presided over by Wal-Mart’s CEO Thomas Coughlin, the District Managers were told that they

were the key to running the stores: “You [the men] are the culture.” The key to success was

described as “single focus to get the job done. . . . Women tend to be better at information




                                               12
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              13 of 13
                                                                    19 of 19




processing. Men are better at focus single objective. Results driven.” The District Managers were

instructed to create a “culture of execution” and a “culture of results” as they picked “[f]uture

leaders [men].”

          WAL-MART’S INEFFECTIVE ANTI-DISCRIMINATION EFFORTS

       57.     For many years, Wal-Mart had no meaningful policies or practices to hold

managers in, or managers supervising, the store where Plaintiff worked accountable, financially

or otherwise, to ensure equal employment and the implementation of diversity policies and goals.

       58.     Starting in 2000, Wal-Mart asked District Managers to set diversity “goals” for

advancement of women in management. The goals were based on each manager’s individual

views on what was attainable and were not tied to any objective measures of availability or

qualifications. Prior to 2004, failure to meet diversity goals had no financial or other consequence

for managers in, or managers supervising, the store where Plaintiff worked.

       59.     As late as 2003, Wal-Mart CEO Coughlin was not aware of any diversity goals or

whether managers had met such goals. Many Store Managers were also unaware of the existence

of any diversity goals.

       60.     Until at least 2003, there had never been any diversity goal set for individual stores,

nor for any compensation practices in the store where Plaintiff worked.

                                       PLAINTIFF GALLEGOS

       61.     Plaintiff Joanne Gallegos is a woman who lives in Waco, Texas. Plaintiff Gallegos

was hired by Wal-Mart at Store #0939 located in Waco, Texas in 1994, and remained employed

by Wal-Mart at that store through 2008 when she left Wal-Mart’s employ.




                                                 13
       Case Case
            6:20-cv-00237-ADA-JCM
                 6:20-cv-00237 Document
                                   Document
                                        1 Filed
                                             1 Filed
                                                03/27/20
                                                     03/27/20
                                                          Page Page
                                                               14 of 14
                                                                     19 of 19




        62.    Plaintiff Gallegos worked as a customer service manager, at the customer service

manager desk, as an assistant department manager in the garden department, and as a department

manager in the automotive department.

        63.    During her employment with Defendant at Store #0939, she witnessed many

instances wherein male employees were paid more than female employees despite the male

employees having unequal or less experience and tenure. It was common knowledge within the

store that men were paid more than the females for similar or less work.

        64.    During her employment, Wal-Mart would tell her and other employees that it was

against policy to discuss their pay rate or benefits with other employees. Plaintiff was told she

would be written up and disciplined if she discussed her pay rate or benefits with other employees.

This had a chilling effect as it prevented women from both knowing about the pay inequities and

also scared them from complaining about the pay inequities they found out about.

        65.    Around 2004, Plaintiff heard from a number of her male co-workers that they were

being paid much more than her because they were bragging about their pay rates. Without the

benefit of discovery, Plaintiff recalls that Same Escalante, Steve Marquez, Roman Rodriguez, and

Gabriel (whose last name is not remembered) mentioned what they were being paid per hour at

the time (this was in 2004). Plaintiff recalls that these individuals were being paid $4.00 to $5.00

more per an hour than Plaintiff at the time.

        66.    At the time, Plaintiff has already worked at Wal-Mart for 10 years and she was

aware that she had more tenure and experience than these men who were being paid more than

her.

        67.    In 2004, Plaintiff actually saw the paystub of Sam Escalante because he left the

paystub in the Store break room. His paystub showed that he was being paid about $18.00 an hour




                                                14
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              15 of 15
                                                                    19 of 19




and at the time she was being paid about $11.00 to $12.00 an hour. Plaintiff knew she was more

experienced and tenured than Mr. Escalante.

       68.     Also during her employment, Plaintiff would frequently receive small annual raises

of $0.25 an hour while at the same time she would hear the male employees boast about the $1.00

or even $2.00 per hour raises they were receiving. It was clear to Plaintiff that the men received

larger raises on average than the women received.

       69.     Though Plaintiff worried about getting in trouble if she complained about her pay,

she did complain several times, verbally, to male managers over the years during her employment

at Wal-Mart. When she did so, her complaints were always met with inaction and indifference.

She recalls being told that her information was “hearsay” and that she should not complain and

that she does not know what she is talking about. After many such complaints wherein nothing

changed, Plaintiff stopped complaining. Plaintiff does not recall the managers names at this time

because the management within the store turned over on a regular basis. Plaintiff will need to seek

discovery regarding managers and supervisors names in order to help her remember names.

       70.     Ms. Gallegos was a good employee for Defendant and her much lower pay rate

compared to men was not warranted. For instance, when she moved from the assistant department

manager position in the Garden Department to the department manager position in the Automotive

department, within the first year in that position she set historically good performance marks for

the low level of “shrink” within the department compared to her male predecessors. She received

calls from managers in other stores congratulating her on her excellent performance regarding

inventory and “shrink”.

       71.     Ms. Gallegos witnessed several times wherein young and inexperienced males

would be placed into supervisory and management positions rather than those positions being




                                                15
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              16 of 16
                                                                    19 of 19




given to females within the Store. For instance, during her tenure in the automotive department,

Wal-Mart assigned Ms. Gallegos to work under a younger male supervisor who was cocky and an

ineffective supervisor.

       72.      Throughout her employment at Wal-Mart, each instance wherein she learned of

being paid less than males, each instance wherein she was told not to discuss her pay or benefits

with other employees, and each instance wherein her complaints of pay inequality were scoffed at

or swept under the rug, Ms. Gallegos suffered sadness, embarrassment, frustration, and anger due

to Wal-Mart’s discriminatory practices and policies.

       73.      Ms. Gallegos voluntarily resigned from Wal-Mart in 2008 after giving her two-

weeks’ notice. She resigned because of the pay and because Wal-Mart was instituting a cap on

her pay that would require her to be paid on a salary basis and in which she would have to work

for approximately six months on the overnight shift. At the time, Ms. Gallegos could not leave

her school aged children and work the overnight shift.

                                   CAUSES OF ACTION
                    Count I – Violation of Title VII (Disparate Treatment)

       74.      All prior paragraphs herein above and below are incorporated as though fully set

forth herein.

       75.      The foregoing conduct violated Title VII of the Civil Rights Act of 1964.

       76.      Wal-Mart violated Title VII by paying Plaintiff less than similarly-qualified or less-

qualified male employees.

       77.      Wal-Mart’s discriminatory practices described above have denied Plaintiff

compensation to which she was entitled, which has resulted in the loss of past wages and other job

benefits.




                                                 16
      Case Case
           6:20-cv-00237-ADA-JCM
                6:20-cv-00237 Document
                                  Document
                                       1 Filed
                                            1 Filed
                                               03/27/20
                                                    03/27/20
                                                         Page Page
                                                              17 of 17
                                                                    19 of 19




          78.     Wal-Mart’s discrimination complained of above was intentionally, willfully,

wantonly and/or with reckless disregard for Plaintiff’s rights. Plaintiff suffered compensatory

damages in the form of pain and suffering, mental anguish, sadness, embarrassment, frustration,

and anger. Plaintiff therefore seeks compensatory damages from Wal-Mart.

          79.     Wal-Mart has perpetrated said discrimination intentionally, willfully, wantonly

and/or with reckless disregard for Plaintiff’s rights, therefore rendering the Wal-Mart liable to the

Plaintiff for an additional award of compensatory and punitive damages.

                Count II – Violation of Title VII (Disparate Impact Discrimination)

          80.     All paragraphs herein above and below are incorporated as though fully set forth

herein.

          81.     Wal-Mart has maintained a system for making decisions about compensation and

promotions that has had an adverse impact on its female employees in the store where Plaintiff

worked. Its compensation policies for setting and adjusting pay collectively and individually,

including its failure to require or use job-related criteria for making compensation decisions, have

had an adverse impact on women.

          82.     Wal-Mart has failed in the store where Plaintiff worked to create or maintain the

data that would allow analysis of the impact of each of these policies and practices individually.

Nor does Wal-Mart specify the weight that should be accorded to each of the requirements for pay.

Wal-Mart’s pay policies and procedures are thus not capable of separation for analysis, and

accordingly the entire decision-making process for compensation decisions may be analyzed as

one employment practice. 42 U.S.C. 2000e-2(k)(1)(B)(i).

          83.     Wal-Mart’s compensation policies are not job-related or consistent with business

necessity.




                                                 17
        Case Case
             6:20-cv-00237-ADA-JCM
                  6:20-cv-00237 Document
                                    Document
                                         1 Filed
                                              1 Filed
                                                 03/27/20
                                                      03/27/20
                                                           Page Page
                                                                18 of 18
                                                                      19 of 19




         84.     Wal-Mart’s discriminatory practices described above have denied Plaintiff, and

other female employees in the store where Plaintiff worked, compensation to which they are

entitled, which has resulted in the loss of past wages and other job benefits.

         85.     Plaintiff requests relief as provided in the Prayer for Relief below.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for relief as follows:

         a.      All damages that Plaintiff has sustained as a result of Wal-Mart’s conduct,

including back pay, compensatory damages and general and special damages for lost compensation

and job benefits that Plaintiff would have received but for the discriminatory practices of Wal-

Mart;

         b.      Exemplary and punitive damages in an amount commensurate with Wal-Mart’s

ability to pay, sufficient to punish Wal-Mart and to deter future misconduct;

         c.      A declaratory judgment that the practices complained of in this Complaint are

unlawful and violate 42 U.S.C. §§ 2000(e), et. seq., Title VII of the Civil Rights Act of 1964;

         d.      Costs incurred, including reasonable attorneys’ fees, to the extent allowable by law;

         e.      Pre-Judgment and Post-Judgment interest, as provided by law; and

         f.      Such other and further legal and equitable relief as this Court deems necessary, just

and proper.

                                           JURY DEMAND

         Plaintiff demands a jury trial as to all claims so triable.




                                                    18
     Case Case
          6:20-cv-00237-ADA-JCM
               6:20-cv-00237 Document
                                 Document
                                      1 Filed
                                           1 Filed
                                              03/27/20
                                                   03/27/20
                                                        Page Page
                                                             19 of 19
                                                                   19 of 19




Dated: March 27, 2020
                                    Respectfully submitted,


                                    /s/ Joseph H. Gillespie
                                    Joseph Gillespie, Esq.
                                    Gillespie Sanford LLP
                                    4925 Greenville Avenue, Suite 200
                                    Dallas, Texas 7520
                                    TX Bar: 24036636
                                    Ph: 214-800-5112 | Fax: 214-838-0001
                                    Email: joe@gillespiesanford.com
                                    Attorney for Plaintiffs – Lead Counsel


                                    /s/ Merit Bennett
                                    Merit Bennett, Esq.
                                    The Bennett Law Group
                                    460 St. Michael’s Drive, Suite 703
                                    Santa Fe, New Mexico 87505
                                    Ph:505-983-9834 | Fax: 505-983-9836
                                    Email: mb@thebenettlawgroup.com
                                    Pro Hac Vice soon to be filed


                                    /s/ Stephen Tinkler
                                    Stephen Tinkler, Esq.
                                    The Tinkler Law Firm
                                    414-A Old Taos Highway
                                    Santa Fe, New Mexico 87501
                                    Ph: 505-982-8533 | Fax: 505-986-6698
                                    Email: set@tinklernm.com
                                    Pro Hac Vice soon to be filed




                                       19
